

115 S1223 IS: Giving Relief to American Communities in Emergencies Act
U.S. Senate
2021-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1223IN THE SENATE OF THE UNITED STATESApril 20, 2021Mr. Cornyn (for himself, Mr. Kaine, and Mr. Warner) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo revise the treatment of urbanized areas experiencing population changes following a major disaster.1.Short titleThis Act may be cited as the Giving Relief to American Communities in Emergencies Act or the GRACE Act.2.Urbanized areas(a)Extension of treatment of urbanized areasSection 21101 of division B of the Bipartisan Budget Act of 2018 (Public Law 115–123; 132 Stat. 103) is amended by striking and 2020 and inserting 2020, 2021, and 2022.(b)Census discretionSection 5324 of title 49, United States Code, is amended by adding at the end the following:(f)Census discretion(1)DefinitionsIn this subsection:(A)Disaster-related population decreaseThe term disaster-related population decrease, with respect to an urbanized area, means that— (i)the population of the urbanized area decreases to be less than 50,000 individuals, as determined in a decennial census after the decennial census in which the area was designated as an urbanized area; and (ii)the decrease described in clause (i) is a result of a major disaster declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170).(B)Urbanized areaThe term urbanized area means an area designated in a decennial census as an urbanized area by the Secretary of Commerce.(2)ElectionOn request by the Governor of a State in which an urbanized area that experiences a disaster-related population decrease is located, the Secretary may elect for the purposes of this chapter, including for purposes of making apportionments under this chapter— (A)to use the population of the urbanized area, as determined in the decennial census before the most recent decennial census; and (B)to continue to treat the area as an urbanized area..